Citation Nr: 0325842	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease with hypertension, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On August 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The record indicates that the veteran 
was scheduled to undergo VA examinations 
in June 2003.  If these examinations were 
conducted, obtain copies of the reports 
and associate them with the claims 
folder.

If the examinations were not conducted, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: a VA 
cardiovascular examination and a VA 
orthopedic examination.  Send the claims 
folder to the examiners for review.  

A.  The veteran should be accorded a 
comprehensive VA cardiovascular 
examination to determine the current 
severity of his hypertension and 
arteriosclerotic heart disease.  All 
indicated testing in this regard should 
be accomplished and all findings should 
be reported in detail.  The veteran's 
blood pressure readings should be 
documented.  Following examination of the 
veteran and review of the claims folder, 
the physician should comment as to the 
following: (a) whether the veteran has 
had more than one episode of acute 
congestive heart failure in the past year 
due to his service connected heart 
disability; (b) based on exercise 
testing, whether a workload of greater 
than 3 METs (metabolic equivalent) but 
not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope due to his service connected 
heart disability; (c) whether there is 
evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent due to his service connected 
heart disability.  The examiner should 
comment on the employability of the 
veteran.  All opinions and conclusions 
must be supported by complete rationale.  

B.  The veteran should be scheduled for a 
comprehensive orthopedic examination to 
determine the current status of the 
service-connected low back disability.  
Any indicated studies, including X-rays, 
should be performed.  The examiner should 
report all current complaints and 
objective findings and provide a complete 
rationale for all opinions and 
conclusions rendered.  Specific findings 
to be reported should include the 
following:

a)  The examiner should report range of 
motion of the lumbosacral spine with an 
explanation of what constitutes normal 
range of motion.  The examiner should 
comment on any functional limitations, 
such as objective evidence of pain which 
further limits motion.  With respect to 
the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected low back disability.  The 
examiner should also specifically comment 
on whether the veteran's subjective 
complaints are consistent with the 
objective findings.

b)  The examiner should specifically 
report whether there is demonstrable 
muscle spasm noted on extreme forward 
bending, loss of lateral spine motion, 
unilateral in a standing position, 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  Any 
neurological abnormalities should be 
noted.  All opinions and conclusions must 
be supported by complete rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





